MEMORANDUM***
Rajinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s decisions. Singh’s testimony was internally inconsistent, contradictory and inconsistent with his application and written declaration concerning, inter alia, his police contacts, political associations, and his reasons for leaving India. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003). Singh has not shown that the documentary evidence presented compelled a contrary conclusion in order to overcome the special deference accorded *372to credibility determinations. See Malhi, 336 F.3d at 993.
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).
We do not consider Singh’s Convention Against Torture claim because he failed to exhaust this issue before the BIA. See Arreaza-Cruz v. INS, 39 F.3d 909, 912 (9th Cir.1994).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.